Citation Nr: 1037517	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
disorder, claimed a scars.

2.  Entitlement to service connection for a skin disorder, 
claimed as scars.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to September 
1952.  

This matter was comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A hearing was scheduled via video conference before the Board in 
August 2010. The Veteran submitted an August 2010 letter stating 
that he wished to cancel his hearing request.  Therefore, his 
request for a hearing is considered to have been withdrawn.  38 
C.F.R. § 20.704 (2009).

This matter has been certified for review as involving whether 
new and material evidence has been obtained to reopen a claim of 
entitlement to service connection for scars.  As reflected on the 
title page of this decision, the Board has  recharacterized that 
issue to encompass a skin disorder, as the record indicates that 
the Veteran has long sought service connection for symptoms of 
itching, which he has attributed to an in-service skin burn.  
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the 
pro se claimant who knows what symptoms he is experiencing and 
that are causing him disability, .... [and] it is the Secretary 
who knows the provisions of title 38 and can evaluate whether 
there is a potential under the law to compensate an averred 
disability based on a sympathetic reading of the material in a 
pro se submission.") A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability. Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of that 
claim"); 38 C.F.R. § 3.159(c)(3).

Although the RO found that the Veteran had not submitted new and 
material evidence, the RO afforded the Veteran a VA medical 
examination, which  constituted a reopening of the claim.  See 38 
U.S.C.A. § 5103A. Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA 
need not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) 
(Holding that unless new and material evidence has been 
submitted, the duty to assist does not attach).  The examination 
report constitutes new and material evidence both to reopen and 
grant the claim. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence associated with the claims file since December 
1997 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection.

2.  The Veteran experienced a burn to his back while in service.

3.  The Veteran's symptoms of itching have been medically 
attributed to an in-service incident - the in-service burn.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a scar disability is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for service connection for scars are 
approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to have 
caused injury to the claimant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a skin disorder, claimed as back scars due 
to an in-service burn.  A claim for service connection for 
residuals of an in-service burn was previously considered and 
denied by the RO in rating decisions dated June 1953, June 1959, 
September 1996, December 1997, October 2006, and November 2007.  
The RO denied in June 1953 on the basis that the Veteran had not 
presented evidence of an in-service burn.  The claim was 
readjudicated de novo in a June 1959 rating decision after the 
Veteran's discharge examination was added to the record.  The RO 
denied in June 1959 because there was no evidence of any 
disability.  In subsequent rating decisions, the RO denied on the 
basis that the Veteran had not presented any new and material 
evidence in support of his claim.  

In July 2006 and August 2007, the Veteran submitted statements 
requesting service connection for the residuals of a burn 
experienced in service.  In October 2006 and November 2007 rating 
decisions, the RO declined to reopen the claim stating that new 
and material evidence had not been submitted.  The December 1997 
rating decision represents the last final rating decision on this 
matter.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
seeks to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  This 
notification obligation was accomplished by way of an October 
2009 letter.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material." Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).   Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

At the time of the December 1997 rating decision that declined to 
reopen the claim for service connection for scars, the evidence 
of record consisted of the Veteran's service medical records and 
a service personnel record showing that the Veteran was 
hospitalized in August 1951.  Subsequently, lay statements from 
the Veteran and the report from a VA examination were associated 
with the claims file.  The evidence submitted subsequent to the 
December 1997 rating decision is new and material.

The claim for the residuals of gasoline burns to the back was 
denied in June 1959 as the Veteran's discharge examination showed 
no record of any physical defects or abnormalities.  Service 
treatment records consisted of the following pertinent documents: 
report of a normal October 1950 pre-induction examination; an 
August 10, 1951 treatment note showing that that Veteran received 
treatment for first and second degree burns to his back caused by 
the explosion of gasoline in a burning bee hole; and the report 
of the normal September 1952 separation examination.

The Veteran subsequently submitted a service personnel record 
showing that he received hospital treatment in August 1951.  
However, in December 1997, the RO declined to reopen the claim on 
the basis that the Veteran had not submitted any evidence showing 
a current disability.

Since the December 1997 rating decision, the Veteran has 
submitted lay statements dated July and August 2007, June 2008, 
and February and November 2009 reporting that he experienced a 
burn to his back during service and the residuals have since 
caused him distress (such as the inability to tolerate prolonged 
sunlight and itching).

As noted above, the Veteran also was provided a VA examination.  
A November 2009 VA examiner prefaced the examination report by 
stating:  "I do not appreciate obvious scar from skin burns on 
Vet[eran]'s back.  Noted dry skin in general."  The examiner 
noted review of the claims file.  Upon examination of the 
Veteran's back, the examiner did not note any measurements for a 
scar, but observed that the "scar" was not painful and had no 
signs of skin breakdown, inflammation, edema, keloid formation, 
or other disabling effects.  The examiner noted that the Veteran 
reported constant itching of his back and diagnosed "itching 
from skin burn in back."

The evidence submitted after the 1997 rating decision was not 
previously before agency decisionmakers and thus is new.  
Further, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of a current 
disability.  Moreover, the 2009 VA examination report links a 
current disability to the in-service burn experienced by the 
Veteran.  As the credibility of these submissions is presumed 
pursuant to Justus, 3 Vet. App. 510, this evidence raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for a scar disability.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been 
met and the claim is therefore reopened.

Service Connection Claim

The Veteran seeks service connection for a scar, claimed as 
residuals of a burn to his back experienced during service.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).  The record reflects that the Veteran experienced a burn 
to his back while in service and he has been diagnosed with 
itching due to that burn.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran was evaluated as 
normal in October 1950, prior to induction, and in September 1952 
at the time of separation from service.  However, an August 10, 
1951 treatment note shows that that Veteran received treatment 
for first and second degree burns to his back caused by the 
explosion of gasoline in a burning bee hole.

The Veteran has submitted multiple lay statements to VA 
indicating that, ever since service, he has experienced itching 
of his back and an inability to remain in sunlight for prolonged 
periods of time.

In November 2009, he was afforded a VA examination.  The examiner 
noted review of the claims file and physical examination of the 
Veteran.  Although the examiner noted that he did not appreciate 
an obvious scar, he diagnosed the Veteran with "itching from 
skin burn in back."

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  Here, the case file 
clearly indicates that the Veteran experienced a burn to his back 
in August 1951.  The VA examiner has reviewed the pertinent 
service treatment records and provided an opinion that the August 
1951 burn resulted in itchy skin.  The Veteran has submitted 
statements attesting that he experienced continuity of 
symptomatology.  The Board notes that laymen such as the Veteran 
can attest to their in-service experiences and current symptoms.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  As the Board has found the opinion provided 
by the VA examiner, as well as the Veteran's statements of 
continuity of symptomatology, credible, and the record contains 
evidence of an in-service injury, the Board finds that the claim 
should be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Although the Veteran has not provided medical evidence of 
continuity of symptomatology, the Board observes that even when a 
claimant is diagnosed with a disability and the severity of the 
disability lessens (even to the extent that it no longer impairs 
the claimant), a grant of service connection may be nonetheless 
appropriate if it is otherwise found to be linked by competent 
evidence or applicable presumption to some incident of military 
service.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing 
the distinction in the terms "compensation," "rating," and 
"service connection" as, although related, each having a 
distinct meaning as specified by Congress).  The question of 
severity is one of rating, not of service connection.  Id.

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's current skin symptoms and an 
incident of service, and the record reflects competent, 
persuasive evidence of such a nexus, the Board finds the evidence 
is in approximate balance as to service connection.

The RO will assign an appropriate rating.  See 38 C.F.R. § 4.118 
(2009).


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a skin 
disorder is granted.

Service connection for a skin disorder is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


